     Case 1:19-cv-01150-NONE-HBK Document 22 Filed 03/10/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARMANDO E. HERRERA,                                Case No. 1:19-cv-01150-NONE-HBK
12                       Petitioner,                     ORDER GRANTING PETITIONER’S
                                                         MOTION TO AMEND PETITION
13            v.
                                                         (Doc. No. 19)
14    ROBERT NOUSHMEN,
                                                         ORDER DISMISSING AS MOOT
15                       Respondent.                     RESPONDENT’S MOTION TO DISMISS
                                                         AND PETITIONER’S MOTION TO STAY
16
                                                         (Doc. Nos. 11, 16)
17
                                                         ORDER REQUIRING RESPONSE TO
18                                                       AMENDED PETITION FOR WRIT OF
                                                         HABEAS CORPUS, SETTING BRIEFING
19                                                       SCHEDULE, AND DIRECTING SERVICE
                                                         OF DOCUMENTS
20
                                                         (Doc. No. 20)
21

22          I.      FACTS AND BACKGROUND

23          Petitioner Armando E. Herrera, a state prisoner, has pending a pro se petition for writ of habeas

24   corpus under 28 U.S.C. § 2254. (Doc. No. 1). On May 12, 2020, respondent moved to dismiss the

25   petition, arguing that because some of petitioner’s claims are unexhausted the petition is subject to

26   dismissal. (Doc. No. 11). On June 4, 2020, petitioner moved for a stay and abeyance of his petition for

27   the purpose of exhausting his unexhausted claims before the state courts. (Doc. No. 16). Respondent

28   opposed petitioner’s motion to stay. (Doc. No. 17). On July 14, 2020, this court issued an order to
     Case 1:19-cv-01150-NONE-HBK Document 22 Filed 03/10/21 Page 2 of 4


 1   show cause why petitioner’s motion to stay should not be denied. (Doc. No. 18). In that order, the

 2   court explained the “good cause” requirement petitioner must meet in order to be granted a stay under

 3   Rhines v. Weber, 544 U.S. 269, 277 (2005), or in the alternative, the timeliness requirements for a stay

 4   under Kelly v. Small, 315 F.3d 1063, 1070-71 (9th Cir. 2002). (Id. at 2-5). Additionally, the court

 5   explained that petitioner may move to dismiss his unexhausted claims and proceed with his exhausted

 6   claims only. (Id. at 5-6). In response to the order to show cause, petitioner filed a “motion to dismiss

 7   unexhausted claims with amended petition” and an amended petition. (Doc. Nos. 19, 20). In his

 8   motion, petitioner states that he is unsure he will meet the good cause requirement under Rhines or the

 9   timeliness requirements of Kelly and accordingly wishes to proceed with his exhausted claims only.

10   (Doc. No. 19 at 1).

11          II.     APPLICABLE LAW

12          “A habeas petition ‘may be amended or supplemented as provided in the rules of

13   procedure applicable to civil actions.’” Alfaro v. Johnson, 862 F.3d 1176, 1183 (9th Cir. 2017)

14   (quoting 28 U.S.C. § 2242); see also R. Governing Section 2254 Cases 12 (recognizing general

15   applicability of rules of civil procedure in habeas cases). “[A] party may amend its pleading only

16   with the opposing party’s written consent or the court’s leave. The court should freely give leave

17   when justice so requires.” See Fed. R. Civ. P. 15(a)(2). An amended petition supersedes the

18   original petition, “the latter being treated thereafter as non-existent.” Loux v. Rhay, 375 F.2d 55,

19   57 (9th Cir. 1967); Lacey v. Maricopa County, 693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en banc);

20   L.R. 220.
21          III.    ANALYSIS

22          The court will construe petitioner’s “motion to dismiss unexhausted claims with amended

23   petition” as a motion to amend his petition. (Doc. No. 19). Because this court is to “freely give leave”

24   to amend a petition “when justice so requires,” the court will grant petitioner’s motion to amend and

25   accordingly deems the amended petition as the operative petition in this case. (Doc. No. 20); Fed. R.

26   Civ. P. 15(a)(2). In light of the amended petition, respondent’s motion to dismiss (Doc. No. 11) and
27   petitioner’s motion to stay (Doc. No. 16) are now moot.

28          The amended petition (Doc. No. 20) is now before the court for preliminary review under Rule
                                                         2
     Case 1:19-cv-01150-NONE-HBK Document 22 Filed 03/10/21 Page 3 of 4


 1   4 of the Rules Governing Section 2254 Cases. Under Rule 4, the judge assigned to the habeas

 2   proceeding must examine the habeas petition and order a response to the petition unless it “plainly

 3   appears” that the petitioner is not entitled to relief. See Valdez v. Montgomery, 918 F.3d 687, 693 (9th

 4   Cir. 2019); Boyd v. Thompson, 147 F.3d 1124, 1127 (9th Cir. 1998). It does not plainly appear that

 5   petitioner is not entitled to relief. Therefore, the court will order the respondent to respond to the

 6   amended petition, set a briefing schedule, and direct service of documents.

 7          Accordingly, it is ORDERED:

 8          1. Petitioner’s motion to amend petition (Doc. No. 19) is GRANTED.

 9          2. Respondent’s motion to dismiss (Doc. No. 11) is DISMISSED as moot.

10          3. Petitioner’s motion to stay (Doc. No. 16) is DISMISSED as moot.

11          4. Within sixty days of the date of service of this order, respondent must file a response to

12              the amended petition.

13          5. A response may be one of the following:

14                  a. An answer addressing the merits of the petition. Any argument by respondent

15                      that petitioner has procedurally defaulted a claim must be raised in the answer,

16                      which must also address the merits of petitioner’s claims.

17                  b. A motion to dismiss the petition.

18          6. Within sixty days of the date of service of this order, respondent must file all transcripts

19              and other documents necessary for resolving the issues presented in the petition. See R.

20              Governing Section 2254 Cases 5(c).
21          7. If respondent files an answer to the petition, petitioner may file a reply within thirty

22              days of the date of service of respondent’s answer. If no reply is filed within thirty days,

23              the petition and answer are deemed submitted.

24          8. If respondent moves to dismiss, petitioner must file an opposition or statement of non-

25              opposition within twenty-one days of the date of service of respondent’s motion. Any

26              reply to an opposition to the motion to dismiss must be filed within seven days after the
27              opposition is served. The motion to dismiss will be considered submitted twenty-eight

28
                                                         3
     Case 1:19-cv-01150-NONE-HBK Document 22 Filed 03/10/21 Page 4 of 4


 1               days after the service of the motion or when the reply is filed, whichever comes first.

 2               See Local Rule 230(l).

 3            9. Respondent must complete and return to the court within thirty days a form stating

 4               whether respondent consents or declines to consent to the jurisdiction of a United States

 5               Magistrate Judge under 28 U.S.C. § 636(c)(1).

 6            10. The clerk of the court is directed to serve a copy of this order on the state attorney

 7               general or the state attorney general’s representative.

 8
     IT IS SO ORDERED.
 9

10
     Dated:      March 9, 2021
11                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        4
